Citation Nr: 1129156	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-30 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from July 1953 to October 1953.  The appellant is the widow of the Veteran, who died in October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied accrued benefits.  

In January 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration (or other reasons).  

In a March 2011 supplemental statement of the case, the RO denied entitlement to service connection for a psychiatric disorder.  In a March 2011 rating decision, the RO declined to reopen a claim for service connection for hypertensive vascular disease.  As the appellant has not filed a Notice of Disagreement to initiate the appellate process with regard to this issue, the Board will not address the petition to reopen a claim for service connection for hypertensive vascular disease.  


FINDINGS OF FACT

1.  At the time of the Veteran's death in October 2004 there was pending a perfected appeal as to his entitlement to service connection for an acquired psychiatric disorder.  
 
2.  An acquired psychiatric disorder is shown by the competent evidence of record to be related to the Veteran's active military service.


CONCLUSION OF LAW

Entitlement to service connection for a psychiatric disorder, for the purposes of accrued benefits, is warranted.  38 U.S.C.A. §§ 1110, 1521, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.1000 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has substantially satisfied its duties to notify and assist in this case, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this appeal given the favorable nature of the Board's decision.

Moreover, regarding the duty to assist in the specific context of the appellant's claims for service connection for accrued benefits, the Board observes that such claims are decided based on the evidence of record when the Veteran died.  38 C.F.R. § 3.1000(d)(4).  Thus, the appellant could not furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims and remand for additional development is not warranted. 

II.  Accrued Benefits

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid will, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010).

Although a Veteran's claims terminate with that Veteran's death, a qualified survivor may carry on, to a limited extent, the deceased Veteran's claims by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a),(d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993). 

A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5) (2010).  The Board will adjudicate the claim for entitlement to service connection for an acquired psychiatric disorder, for accrued benefits purposes.  




	(CONTINUED ON NEXT PAGE)
III.  Service connection claim

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The medical evidence at the time of the Veteran's death established that he had a diagnosis of schizophrenia.  Therefore, the first element of service connection has been met.  Hickson, 12 Vet. App. at 253.  

Direct service connection may be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, psychosis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For the purposes of the appellant's accrued benefits claim, the Board shall consider the evidence that was in the file, or constructively in the file, at the date of the Veteran's death.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates both that the disease or injury existed before acceptance and enrollment, and that it was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir., 2004).  If the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection rather than for service-connected aggravation.  Id.  

The Veteran's service treatment records (STRs) show treatment for schizophrenia.  However, his July 1953 enlistment examination does not show a psychiatric disorder.  The Veteran was discharged from service due to his schizophrenia.  In his October 1953 discharge document, the examiner stated that the Veteran had "life long" feelings of persecution and paranoia.  Although this evidence suggests that the Veteran's psychiatric disorder may have existed prior to service, it does not rise to the level of clear and convincing.  Thus, the presumption of soundness is not rebutted.  Id.  

The Veteran's service treatment records (STRs) show treatment for schizophrenia.  In August 1953, the Veteran had a violent outburst and was treated for a mental disorder.  In September 1953 he received three electroconvulsive treatments, after which his condition was described as being in remission.  In October 1953, he displayed paranoia and flattened affect.  It was recommended that he be discharged from service for "an incapacitating schizophrenic reaction."  This evidence establishes the second element of service connection, that of an in-service incurrence.  Hickson, 12 Vet. App. at 253.  The question that remains, therefore, is whether the Veteran's diagnosis at the time he filed his claim was related to his treatment for schizophrenia in service.

The Veteran's post-service treatment records show that he was hospitalized at a VA facility in September 1957 for psychiatric treatment.  His physician noted that the Veteran's schizophrenia was "first noted in 1953 while in service."  He was hospitalized again for treatment in September 1967.  In April 1987, the Veteran suffered a debilitating cerebrovascular accident that left him severely disabled for the remainder of his life.  At a June 1999 travel Board hearing, the Veteran testified that his symptoms began in August 1953 and continued to the time of the hearing.  Laypeople are competent to describe observable symptomatology, in this case symptoms of mental health problems.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board is within its province to weigh lay testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr, 21 Vet. App. at 303.  As the record shows that the Veteran received psychiatric treatment in service and periodically after service, the Board finds the Veteran's June 1999 testimony to be credible and sufficient to establish continuity of symptomatology.  

Finally, in August 2002, Dr. F. L., the Veteran's private psychiatrist, submitted a letter to VA.  Dr. F. L. reviewed the Veteran's claims folder, Social Security Administration Records, and STRs.  He then outlined the Veteran's psychiatric treatment from the time he was in service, and concluded that the schizophrenia had been a chronic condition that manifested while he was in basic training.  
There were no negative nexus opinions of record at the time of the Veteran's death.  Dr. F. L.'s opinion is sufficient to satisfy the third Hickson element, and service connection is warranted in this case.  Hickson, 12 Vet. App. at 253

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the appellant.  38 U.S.C.A. § 5107(b).  As all three elements of service connection have been met, the appeal is granted.  Id.  





ORDER

Service connection for an acquired psychiatric disorder, for accrued benefits purposes, is granted.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


